REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
In the valvetrain of claim 16, the inclusion of:
“a second auxiliary rocker arm including a second auxiliary valve end and a second auxiliary pivot end, the second auxiliary rocker arm configured to transfer a second auxiliary valve actuation profile from a fourth overhead cam lobe to the second valve mounting area” was not found.
The prior art of Cecil et al. (US 2019/0360362) teaches a valvetrain comprising a switching rocker arm including a center capsule acting on a center point of a valve bridge, and a first auxiliary rocker arm including a first auxiliary capsule acting on a first valve mounting area.  The prior art, however, does not fairly teach or suggest incorporating a second auxiliary rocker arm including a second auxiliary capsule which acts on a second valve mounting area as described above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORGE LEON JR whose telephone number is (571)270-3513.  The examiner can normally be reached Monday - Thursday (9am - 7pm ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DEVON KRAMER can be reached at (571) 272-7118.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JORGE L LEON JR/Primary Examiner, Art Unit 3746